     ILENE J. LASHINSKY (#3073)
1
     United States Trustee
2    District of Arizona
3    JENNIFER A. GIAIMO (NY #2520005)
4    Trial Attorney
     230 North First Ave., Suite 204
5    Phoenix, Arizona 85003-1706
6    Telephone: (602) 682-2600
     Email: jennifer.a.giaimo@usdoj.gov
7
                         IN THE UNITED STATES BANKRUPTCY COURT
8
9                                 FOR THE DISTRICT OF ARIZONA
10   In re:                                 )              Chapter 11
11                                          )
     PAYNE FAMILY TRUST,                    )              No. 2:20-bk-10199-DPC
12                                          )
13               Debtor.                    )              NOTICE OF APPEARANCE AND
                                            )              REQUEST FOR NOTICE
14   ______________________________________ )
15
16            The Office of the United States Trustee for the District of Arizona, by undersigned

17   counsel,
18                           Jennifer A. Giaimo
19                           Office of the United States Trustee
                             230 N. First Avenue, Suite 204
20                           Phoenix, AZ 85003-1706
                             Telephone: 602-682-2617
21                           Facsimile: 602-514-7270
22                           Email: Jennifer.A.Giaimo@usdoj.gov

23   hereby appears and formally requests copies of all notices and any and all filings in the above-
24
     captioned administrative proceeding or in any contested matter or adversary proceeding herein
25
     and related thereto.
26
27
28



     Case 2:20-bk-10199-DPC           Doc 9 Filed 09/09/20 Entered 09/09/20 12:55:39                Desc
                                      Main Document    Page 1 of 2
           RESPECTFULLY SUBMITTED this 9th day of September, 2020.
1
2                                          ILENE J. LASHINSKY
                                           United States Trustee
3                                          District of Arizona
4
5                                          /s/ JAG (NY #2520005)
6                                          JENNIFER A. GIAIMO
                                           Trial Attorney
7
8
9    Copy of the foregoing was delivered by U.S. Mail
     this 9th day of September, 2020 to:
10
11   Payne Family Trust
     3104 E Camelback Rd #3104
12   Phoenix, AZ 85016
13
14   /s/ Karen A. Lohmeyer
     Karen A. Lohmeyer
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2

     Case 2:20-bk-10199-DPC    Doc 9 Filed 09/09/20 Entered 09/09/20 12:55:39   Desc
                               Main Document    Page 2 of 2
